Citation Nr: 1411809	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-14 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The Veteran's decorations for his active service include an Army Commendation Medal with a "V" Device.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that granted service connection for PTSD with an initial evaluation of 50 percent, and an October 2010 rating decision that denied entitlement to a TDIU.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran has also been met.  Service treatment records, Social Security Administration records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the appellant nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA PTSD examinations were provided in August 2009 and December 2010 in order to ascertain the nature and etiology of the Veteran's PTSD.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the December 2010 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).
  
The Veteran has been clinically diagnosed with PTSD that was linked to confirmed stressors that occurred in service while deployed in a combat zone in Vietnam.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders.  By rating decision dated October 2009, the Veteran was granted service connection and an initial 50 percent evaluation for PTSD.  

A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjugment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran has received regular mental health treatment at the VA Medical Center between 2011 and 2013.  During this time period, the Veteran was seen frequently for progress updates and medication management.  The Veteran was assigned GAF scores that ranged from 50 to 65.  In May 2012 the Veteran was assigned his lowest GAF score of 45, and in October 2012 the Veteran was assigned his highest GAF score of 70.  The Veteran reported symptoms including intrusive memories, nightmares, flashbacks, easy startle, hypervigilance, easy irritability, and isolation/avoidance.  The Veteran generally denied suicidal ideation, but occasionally admitted to having passive suicidal thoughts with no plan.  The Veteran's symptoms were consistent throughout the period on appeal.

From May 2009, the Veteran was treated for PTSD at the Vet Center.  The Veteran attended group and individual counseling on a weekly basis.  According to an April 2010 letter from the Vet Center, the Veteran's symptoms included angry outbursts, psycho-traumatic stress, diminished interest in significant activities, isolationism, daily anxiety with panic attacks, sleep disturbances, problems in concentration and avoidance, loss of control, depression, difficulty sleeping, erratic appetite, and occasional suicidal ideation along with homicidal ideation.  The Vet Center noted that the Veteran no longer possessed the "necessary skill-set to get or keep employment," and that the Veteran's overall ability to function normally was "totally and permanently impaired" due to his PTSD.  There are no Vet Center treatment notes of record.   

In August 2009, the Veteran was afforded a VA examination.  The examiner indicated that she reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included irritability, depression, intrusive thoughts of combat, nightmares, increased reactivity, avoidance, sleep disturbance, hypervigilant, problems with concentration, and panic attacks.

Upon mental status examination, the examiner noted that the Veteran was alert, oriented and attentive.  The examiner noted that the Veteran's mood was dysphoric and his affect was constricted.  The examiner noted that the Veteran's speech was rambling at times, and his thought process was circumstantial.  The Veteran denied visual or auditory hallucinations and denied a history of suicide attempts.  The Veteran indicated that the last time he was physically aggressive with someone was one and a half months prior.  The examiner noted that the Veteran's memory was moderately impaired for immediate information, but more intact for recent and remote events.  The examiner diagnosed PTSD, assigned a GAF score of 52, and noted that, overall, the Veteran was considerably impaired by his PTSD.     

In December 2010, the Veteran was afforded another VA examination.  The examiner indicated that she reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included anxiety, panic attack-like symptoms, difficulty sleeping, nightmares about once a week, avoidance of things that remind him of service, hypervigilance, exaggerated startle, intrusive thoughts, flashbacks, problems with anger and irritability, depressed mood, suicidal thoughts, decreased level of energy and appetite, and forgetfulness.

Upon mental status examination, the examiner noted that the Veteran was alert and oriented to person, place, day, date and time.  The examiner noted that the Veteran's thought processes were linear, his history was adequate, his affect was euthymic, and his insight was demonstrated.  The examiner noted that he had spontaneous speech that was full, grammatic and free of paraphasias.  The examiner also noted that the Veteran's attention was intact and his memory was mildly impaired.  The Veteran denied auditory or visual hallucinations, although he reported at times hearing noises at night.  The Veteran also denied a history of suicide attempts, and current suicidal or homicidal ideation.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran's overall level of impairment due to PTSD was moderate to severe.  The examiner assigned a GAF of 50, and noted that the Veteran was living independently and caring for his elderly mother.   

The Board has also considered various lay statements.  In April 2010, the Veteran submitted statements from his ex-girlfriend, his cousin, and his sister.  The Veteran's ex-girlfriend noted that she is a "licensed practical nurse," and she observed that the Veteran was often irritable and had a hostile attitude and behavior.  She noted that the Veteran often isolated himself and did not socialize with others.  She noted that the Veteran was very loving before he was diagnosed with "these problems."  The Veteran's cousin and sister noted that he was easy to trigger, had an explosive temper, and that he "was not like that before he went into service."  They also noted that his behavior caused anxiety in the Veteran's elderly mother.

The Board has considered the aforementioned evidence and concludes that the Veteran's symptoms do not warrant an initial evaluation greater than 50 percent for PTSD.  In this regard, the Board notes that a review of the August 2009 and December 2010 VA examination reports, the VA Medical Center treatment notes, the letter from the Vet Center, and the lay statements of record, show the Veteran to have symptoms commensurate with occupational and social impairment with reduced reliability and productivity.  There is no reasonable basis for concluding that the Veteran has symptoms associated with the next higher rating of 70 percent, which would result in occupational and social impairment with deficiencies in most areas.  The assignment of a higher rating would require symptoms such as suicidal ideation, intermittent and illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  The competent and credible medical and lay evidence of record simply does not evidence a collection of like symptoms.  Indeed, the Veteran has maintained impairment in his ability to maintain relationships, and the Veteran does have depression, irritability, occasional panic attacks, and occasional suicidal thoughts.  However, the Veteran has generally been found intact to time and place.  While there were problems with sleep, panic attacks, mood, etc., the Veteran has had minimal memory loss, is able to maintain hygiene, and is able to express emotions and problems coherently.  Not only is the Veteran capable of living independently and caring for himself, he testified that he is also responsible for the well-being of his elderly mother, and he indicated that he is able to satisfactorily provide for her.  He testified that he fixes her food, makes sure she takes her medicine, and helps her take care of her general hygiene.  The Veteran was frequently assigned GAF scores between 50 and 60, which is indicative of moderate symptoms of PTSD, and generally commensurate with the criteria for a 50 percent evaluation.  On one occasion the Veteran was assigned a GAF score of 45, which is indicative of more serious symptoms.  However, the Board finds that this was an isolated incident of more serious symptoms, just as the Veteran's two assigned GAF scores of 65 and 70 were isolated incidents of mild symptoms.  The Board acknowledges that the Vet Center noted that the Veteran had serious symptoms, but the letter's description of the Veteran's symptoms does not warrant a higher rating.  Moreover, the August 2009 and December 2010 VA examiners noted that the Veteran had moderate to severe, or moderate to considerable impairment.  These symptoms have been more or less consistent throughout the entire period on appeal.  Therefore a higher evaluation is not warranted at this time.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher rating is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial evaluation greater than 50 percent for PTSD is denied.


REMAND

Further development is necessary concerning the issue of entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  38 C.F.R. § 4.16(a)(2)-(3).

The Veteran's only service-connected disability is PTSD, which is rated at 50 percent disabling.  Thus, the Veteran does not meet the schedular criteria for a TDIU.  

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran has reported that he is no longer capable of obtaining and maintaining employment because of his service-connected PTSD.  The RO found that the Veteran was indeed unemployed, but that his service-connected disability alone was not the cause of his unemployability.  The Veteran is receiving disability benefits from the Social Security Administration (SSA).  However, the SSA records show that the benefits are due to a sleep-related breathing disorder and osteoarthritis; neither of which are service-connected.  The Board finds that due to the Veteran's unique circumstances, the RO/AMC should consider referring the Veteran's case to the Director of Compensation for extra-schedular consideration.  The Veteran is rated as 50 percent disabled for his service-connected PTSD, which is indicative of a serious disability, and notes that he is unable to work because he is essentially the sole caretaker for his elderly mother.  The Board notes that on remand, the RO/AMC should consider these circumstances when determining whether to refer the Veteran's case to the Director of Compensation for extra-schedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional development it determines to be warranted.  Including, determining whether to refer the Veteran's case to the Director of Compensation for extra-schedular consideration.

2.  Then, the RO should readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


